DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 22 February 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadre (EP 1074762).
	Regarding claim 1, Gadre teaches a vibration damping device (424) for a blade (428) of a rotating machine ([0002]), the device comprising: at least one housing (444) configured to be containable in a cavity (418) formed under a platform (Fig 9) of the 
Regarding claim 14, Gadre teaches a rotating machine ([0002]), comprising: a blade (428) which includes a platform (Fig 9) and an airfoil part erected on the platform (Fig 9); and the vibration damping device according to claim 1 mounted on the blade, under the platform (Fig 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre in view of Onozato (JP2015148284).
Regarding claim 2, Gadre does not explicitly set forth the housing includes a space formed in the housing independently from the vibration damping space, and wherein the attenuation material is selectively disposed in the vibration damping space of the housing.
Onozato teaches the housing (11) includes a space formed in the housing independently from the vibration damping space (Fig 4), and wherein the attenuation material is selectively disposed in the vibration damping space of the housing (Fig 4), to improve the vibration reduction effect ([0032]).

Regarding claim 9, Gadre does not explicitly set forth the housing includes at least one wall member disposed in the vibration damping space, wherein the wall member divides the vibration damping space into a plurality of regions which include a pair of regions facing each other across the wall member and communicating with each other, and wherein the attenuation material is configured to be movable between the pair of regions.
Onozato teaches the housing includes at least one wall member (13) disposed in the vibration damping space (Fig 4), wherein the wall member divides the vibration damping space into a plurality of regions (Fig 4) which include a pair of regions facing each other across the wall member and communicating with each other (Fig 4), and wherein the attenuation material is configured to be movable between the pair of regions (Fig 4), to improve the vibration reduction effect ([0032]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Gadre with the teachings of Onozato to have the housing includes at least one wall member disposed in the vibration damping space, wherein the wall member divides the vibration damping space into a plurality of regions which include a pair of regions facing each other across .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gadre in view of Frank (EP 2484870).
Gadre does not explicitly set forth the housing further includes: a heavy member made of a material higher in density than the attenuation material, and configured to be detachable from the housing.
Frank teaches that it is known to vary the density of the different elements in the damper in order to help specify different amplitudes that are focused on ([0033]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Gadre with the teachings of Frank to have a heavy member made of a material higher in density than the attenuation material, and configured to be detachable from the housing, in order to tune the different elements of the damper to the frequencies desired.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in regards to the claimed limitations set forth in claims 10-12, Onozato is the closest piece of prior art.  While Onozato teaches having the wall member inside of the damping chamber it does not teach the inclined surfaces of the objected to claims nor .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blaney (US 9879551) teaches a fluid damper system in the base of a blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON FOUNTAIN/           Examiner, Art Unit 3745                                                                                                                                                                                             	
/IGOR KERSHTEYN/           Primary Examiner, Art Unit 3745